A few minutes after midnight on February 5, 1947, plaintiff Mike Daniel finished his work, punched the time clock, and left his place of employment at defendant's plant No. 5 on Clay avenue in the city of Detroit. He crossed *Page 3 
the street and entered a parking lot, which was provided by defendant for the convenience and exclusive use of those employed in its tool and die division. While walking on this lot towards his automobile, Daniel slipped "into a hole" and fell to the ground. He was given first-aid treatment at the plant, and the next day an X-ray examination disclosed "a fracture of the left clavicle overriding a loose fragment." Because this was considered by his employer to be an outside injury, he was advised to secure treatment from his own physician.
An award of the deputy commissioner was sustained on review by the commission in an opinion which said in part:
"The situation is somewhat analogous to that in Favorite v.Kalamazoo State Hospital, 238 Mich. 566, where a nurse slipped on some ice on a sidewalk on the premises owned and controlled by the institution of which she was an employee. The sidewalk was only occasionally used by the public. The accident occurred while the nurse was walking on the private sidewalk to her living quarters which also were on the employer's premises. At the time the accident occurred she was neither at the place of her employment nor performing any service for her employer. In both cases the employee had left the place of employment and was en route home. The nurse fell on a private sidewalk. The plaintiff fell on a private parking lot. * * *
"As a matter of law, we can see no difference in the legal principle here involved from that decided in Favorite v.Kalamazoo State Hospital, supra. In our opinion, the decision in the Favorite Case is controlling."
Defendant says the sole question is:
"May an employer be required to pay workmen's compensation benefits to an employee who is injured in a fall on a parking lot which is operated gratuitously *Page 4 
by the employer for the sole benefit of its employees, when the employee had terminated his employment for the night and crossed a public highway to reach the parking lot and obtain his automobile for the purpose of driving to his home for the night?"
In support of its position it argues that the authorities cited by the commission are distinguishable, and that among others,Pearce v. Michigan Home  Training School, 231 Mich. 536;Haggar v. Tanis, 320 Mich. 295; and authorities therein cited are controlling.
In the Pearce Case this Court followed the reasoning of Chief Justice Rugg in McNicol's Case, 215 Mass. 497 (102 N.E. 697, LRA1916A 306). The McNicol's Case was recently cited inAppleford v. Kimmel, 297 Mich. 8. Since the McNicol's Case
the Massachusetts supreme judicial court on June 1, 1945, speaking though Mr. Justice Qua, now Chief Justice Qua, decided the Rogers's Case, 318 Mass. 308 (61 N.E.2d 341, 159 ALR 1394). The facts in that case are almost identical with the ones here. That court said:
"The crucial findings of subsidiary facts upon which this case must be decided are these. The employee worked in a hat factory. He was accustomed to come to work in an automobile of a fellow employee which would be parked in a `parking lot' owned and `furnished' by the employer where the employer permitted its employees to park. At the time of the injury the automobile was parked as usual in the `parking lot.' The employee left it to go to work, and while still on the lot and `going down an incline,' he fell and broke an ankle. `It was no part of the duty of the employee to use an automobile to reach his work.' The furnishing of the `parking lot' was `no part of the contract of employment.' Although the board did not expressly find that this lot was opposite the employer's factory, *Page 5 
the uncontradicted evidence both of the employee and of the insurer was to that effect, and that fact seems to have been assumed. It was necessary, however, to walk a short distance down the street to the plant entrance.
"These facts require as matter of law a decree for the employee. Although the employee was not obliged to come to work in an automobile, and the employer was not obliged by contract to furnish the `parking lot,' yet it is plain that it did furnish the lot as an incident of the employment, and that the employee, while actually on his employer's premises and on his way to the place where his day's work was to be performed by a route which he was permitted and expected to take, fell and was injured. It is of no consequence that a street intervened between the part of the employer's premises where the employee fell and the part where he was to work. The `parking lot' was used as an adjunct to the factory. The case stands just as it would if the automobile had been parked on the same lot on which the factory building stood and the employee had fallen while walking from the automobile to the factory door. The injury arose out of and in the course of the employment."
See, also, authorities therein cited.
It is unnecessary to add to the length of this opinion by distinguishing the factual situations in the Michigan cases cited from those in the instant case. The reasoning of the Massachusetts case is inescapable, and when applied to the facts in the instant case, requires affirmation of the commission's order. It conforms to the tests laid down in Haggar v. Tanis,supra.
The award should be affirmed, with costs to appellee.
CARR, J., concurred with BUSHNELL, J.
BUTZEL, J., concurred in the result. *Page 6